Citation Nr: 1634122	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for an index finger disorder.

5.  Entitlement to service connection for a middle finger disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for a bilateral foot disorder, to include cold injury residuals.

10.  Entitlement to service connection for chronic headaches.

11.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1978 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the VARO in Nashville, Tennessee, and that office forwarded the appeal to the Board.

In November 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


In May 2014, the Board remanded the Veteran's claims of entitlement to service connection for right and left shoulder disorders, left index and middle finger disorders, a right knee disorder, a right ankle disorder, a sleep disorder, a bilateral foot disorder, a low back disorder, and headaches for further development.  Such development has been completed and associated with the claims file, and a Supplemental Statement of the Case was issued in January 2015.  These matters are returned to the Board for further review.

The Board notes that, in May 2014, the Board also remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Following the requested development, in a January 2015 rating decision, the RO granted entitlement to service connection for bilateral hearing loss disability; this is a full grant of the benefit sought on appeal.


FINDINGS OF FACT

1.  A right shoulder disorder was not manifest during service and is not attributable to service.

2.  A left shoulder disorder was not manifest during service and is not attributable to service.

3.  A left wrist disorder was not manifest during service and is not attributable to service.

4.  The Veteran had a fracture of the right 3rd and 4th fingers in service; there is no current disorder of the fingers attributable to service.

5.  A right knee disorder was not manifest in service and is not attributable to service.

6.  A right ankle disorder was not manifest in service and is not attributable to service.

7.  A bilateral foot disorder, to include cold injury residuals, was not manifest during service and is not attributable to service.

8.  A low back disorder was not manifest during service or within one year of separation.  A low back disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A left wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  A disorder of the index and middle fingers was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  A bilateral foot disorder, including cold injury residuals, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  A low back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's November 2012 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Left Shoulder, Feet, Left Wrist, Fingers

The Board acknowledges that the Veteran, in statements and at his hearing before the undersigned, asserted that he has a left shoulder disorder, bilateral foot disorder, left wrist disorder, and disorder of the index and middle fingers related to injuries and events in service.  

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a left shoulder disorder, bilateral foot disorder, left wrist disorder, and a disorder of the index and middle fingers due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board finds that the weight of the evidence is against the existence of a left shoulder disorder, a bilateral foot disorder, a left wrist disorder, and a disorder of the index and middle fingers.

There is no evidence, including the Veteran's own statements, reflecting that he has been treated or diagnosed with any disorders related to his left shoulder, left wrist, and feet.  Moreover, although the Veteran had a fracture of the right 3rd and 4th metacarpals in service, there is no evidence of complaints, treatment, or diagnoses of residuals of this fracture.  The Veteran's post-service treatment records do not reflect any related complaints or treatment.  

In this regard, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any left shoulder disorder, left wrist disorder, bilateral foot disorder, or a disorder of the index and middle fingers in the years since his active duty.  In fact, the Veteran has made no assertions of left shoulder disorder, left wrist disorder, bilateral foot disorder, or a disorder of the index and middle fingers related to his active duty except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

To the extent that the Veteran reported a history of a left shoulder disorder, a left wrist disorder, a bilateral foot disorder, and a disorder of the index and middle fingers during and since service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  The Board acknowledges that service treatment records reflect treatment for a fracture of the right 3rd and 4th metacarpals and that he was seen for complaints of poor circulation and cold exposure of the feet in service; service treatment records also reflect that x-rays of the left clavicle were normal in July 1991.  However, no complaints or diagnoses related to his left wrist were reported during or since service.  And, other than the aforementioned in-service treatment for his left shoulder, right 3rd and 4th metacarpals, and complaints of cold exposure of the feet, there have been no related complaints or diagnoses in the years since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay statements asserting that the Veteran has a left shoulder disorder, left wrist disorder, bilateral foot disorder, and a disorder of the index and middle fingers, related to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the absence of medical evidence of record showing any left shoulder disorder, left wrist disorder, bilateral foot disorder, or disorder of the index and middle fingers.  Moreover, nothing suggests a relationship between his service and the claimed disorders.  The Board finds that the probative value of the general lay assertions are also outweighed by the specific, reasoned opinion of the November 2014 VA examination reports, and corresponding VA medical opinion, as well as the clinical evidence of record.   The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate current complaints, treatment, or a diagnosis related to his claimed left shoulder disorder, left wrist disorder, bilateral foot disorder, and disorder of the index and middle fingers.  

In this regard, the Board points out that, at the November 2014 VA examination, the Veteran denied having any complaints or treatment related to his left shoulder and left wrist.  Likewise, the November 2014 VA examination report reflects that the Veteran did not have any current complaints or residuals related to his in-service fracture of the right 3rd and 4th metacarpals or his complaints of cold exposure of the feet in service.  Likewise, the VA examiners found that the Veteran did not have a current left shoulder disorder, left wrist disorder, bilateral foot disorder, or a disorder of the index and middle fingers; the Veteran's fracture of the right 3rd and 4th metacarpals in service was well-healed, without any chronic or recurring complaints or residuals and there was no injury to the left fingers or hand during or since service.  The complaints of cold exposure in service were due to an acute episode associated with specific activities and clinical evaluation at that time was normal.  The VA examiner also explained the reasons for the conclusion that the Veteran did not have any residuals of the fracture of the right 3rd and 4th metacarpals and cold exposure of the feet based on an accurate characterization of the evidence of record; the VA examiner considered statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   Here, we are faced with nothing more than post-service complaints of left shoulder disorder, left wrist disorder, bilateral foot disorder, and a disorder of the index and middle fingers.  He has not presented competent evidence of post-service pathology (diagnosis) to account for the lay complaints.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board finds that the preponderance of the evidence is against the claims for service connection of a left shoulder disorder, a left wrist disorder, a bilateral foot disorder, and a disorder of the index and middle fingers.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Right Ankle, Right Shoulder, Right Knee, Low Back

The Board acknowledges that the Veteran, in statements and at his hearing before the undersigned, asserted that he has a right shoulder, right knee disorder, right ankle disorder, and low back disorder related to injuries and events in service.  

Service treatment records reflect that the Veteran was treated for a right ankle sprain in April 1988, a right knee strain in October 1979 and September 1987, and low back pain in June 1981, June 1985, October 1986, and July 1989.  Service treatment records do not show any treatment or diagnoses related to his right shoulder during his service, despite a report of right shoulder pain at separation.  Nonetheless, at separation, the Veteran denied experiencing swollen or painful joints, leg cramps, broken bones, arthritis or bursitis, bone or joint deformity, recurrent back pain, or a "trick" or locked knee.  His separation examination report reflects that physical evaluation of his upper and lower extremities, spine, and musculoskeletal system was normal.  

At the Veteran's November 2014 VA shoulder, knee, ankle, and back examinations, the Veteran complained of chronic pain of these joints, with onset in service.  According to the aforementioned VA examinations, the Veteran was diagnosed with a right shoulder strain, right knee strain, right ankle collateral ligament sprain, and a lumbosacral strain in 2014.  Physical examination and x-rays of the right shoulder and knee were normal; the Veteran had a tiny dorsal heel spur of the right ankle upon x-ray, but an otherwise normal examination.  At the VA back examination, physical examination showed mild radiculopathy and interverterbral disc syndrome; x-rays showed arthritis and mild lumbar spondylosis.  

The VA examiner opined that the Veteran's right shoulder, right knee, right ankle, and low back disorders were less likely than not related to an in-service injury, event, or illness.  The VA examiner noted the Veteran's in-service treatment for back strain, right ankle sprain, and right knee strain, but opined that the Veteran's current disorders were unrelated because there was no evidence of any significant right shoulder, right knee, right ankle, or low back injuries in service, or that such strains and sprains were chronic or recurring; the VA examiner noted that the post-service treatment records did not show any related complaints, treatment, or diagnoses for nearly 10 years after his discharge from service.  The VA examiner noted that each strain and/or sprain was acute and resolved with conservative treatment, and that there was nothing in the Veteran's treatment records to show otherwise; there was also nothing to suggest any residuals of these strains and sprains because there was an extended period of time between the episodes of strain and/or sprain.  

After review of the evidence of record, the Board concludes that the criteria for the grant of service connection for a right shoulder, a right knee disorder, a right ankle disorder, and a low back disorder are not met.  

Here, no arthritis of the back was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed right shoulder, right knee disorder, right ankle disorder, and low back disorder during service.  38 C.F.R. § 3.303(b).  The Board acknowledges that service treatment records reflect treatment for his right ankle, right knee, and low back, but reiterates that the Veteran denied any related complaints at separation and his physical examination at separation was normal.  Regarding the Veteran's complaint of right shoulder pain at separation, physical examination was normal.  

The weight of the evidence reflects that the Veteran's right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder are not related to his active duty.  The Board notes that the November 2014 VA examiner found that the Veteran's right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder are unrelated to the Veteran's service, including any event or injury therein.  To this point, the VA examiner pointed out that the Veteran did not have any related complaints, treatment, or diagnoses for approximately 10 years after service, with the exception of his low back, for which he sought treatment in 2004.  Moreover, the Veteran did not report any significant injuries in service or chronic complaints between acute strains and/or sprains.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his claimed right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion provided in the November 2014 VA examination report.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder.  The Board acknowledges the Veteran's contentions that his current disorders are related to service.  However, the Board observes that the November 2014 VA examiner noted that because the Veteran's right shoulder disorder, right knee disorder, and right ankle disorder were not diagnosed until 2014, and his low back disorder was not diagnosed until 2004, it was unlikely that his right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder were related to his service; the VA examiner explained that the Veteran's in-service strains and sprains were acute and resolved in service with conservative treatment, and that there was nothing to suggest a more significant injury in light of the absence of recurrent complaints or residuals.  The Board notes that the opinion of the November 2014 VA examiner is consistent with the medical evidence of record, to include the Veteran's separation examination.  In this regard, the Board points out that the opinion of the VA examiner was specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his claimed right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder.  The Board observes that the Veteran did not make any association between his claimed right shoulder disorder, right knee disorder, right ankle disorder, and low back disorder and his service until he filed his claim for service connection.  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of a right shoulder, a right knee disorder, a right ankle disorder, and a low back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a disorder of the index finger is denied.

Service connection for a disorder of the middle finger is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a bilateral foot disorder, to include cold injury residuals, is denied.



REMAND

The Veteran asserts that he has a sleep disorder and headaches related to his active service.  The Board acknowledges that the Veteran was provided VA examinations in connection with these claims.  Nonetheless, the January 2015 VA sleep disorders examination and November 2014 VA headaches examination are insufficient.  In this regard, the Board observes that the January 2015 sleep disorders examination report indicates that the Veteran had insomnia unrelated to his service, but that a sleep study had been ordered to determine if the Veteran had obstructive sleep apnea; VA treatment records reflect that CPAP was recommended based on the sleep study results, but the sleep study results are not of record and no etiology opinion as to any obstructive sleep apnea or other sleep disorder has been provided. Likewise, regarding the Veteran's claim for service connection of headaches, the VA examination report reflects that the VA examiner diagnosed the veteran with tension headaches, and noted that the Veteran had been treated on several occasions for headaches in service, but did not address the significance, if any, of the Veteran's treatment for a cerebral concussion as a result of an April 1979 motor vehicle accident.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of a sleep disorder and headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.  The 2015 sleep study report should be associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorder, other than insomnia, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is also requested to review the 2015 sleep study, and should indicate whether it is as least as likely as not (50 percent probability or more) that any current sleep disorder is related to any event or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current headache disorder is related to any event or injury during service, including the April 1979 cerebral concussion.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


